May 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JOEL NAVARRO, Appellant

NO. 14-13-00706-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. We order that the judgment of conviction on
the Class A misdemeanor be REVERSED and that appellant be acquitted of that
offense. We further order that the cause be REMANDED for a new trial on the
Class B misdemeanor.
      We further order this decision certified below for observance.